DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3 in the reply filed on 3/07/2022 is acknowledged.  The traversal is on the grounds that Species 3 includes the structural elements of Species 1 and 2, and therefore the restriction is not proper.  Upon closer review, Examiner agrees and notes that the restriction requirement is hereby withdrawn with respect to multiple distinct Species.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-16 will be examined hereafter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “the horizontal section of guide tube have walls at each end with aligned and centrally located apertures adapted to receive the locking rod”. This renders the claim indefinite, since “the locking rod” lacks proper antecedent basis and is unclear. Additionally, the term “guide tube” should be “the guide tube”. Appropriate correction is required.
Claim 7 recites “the linking rod”. This renders the claim indefinite, since “the linking rod” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 11 recites “the guide tube”. This renders the claim indefinite, since “the guide tube” lacks proper antecedent basis and is unclear. Examiner notes that it appears that claim 11 should depend from claim 4, which recites “the upper mounting assembly has a guide tube having a vertical section and a horizontal section”. Examiner recommends that the dependency of claim 11 is amended to depend from claim 4. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Skeem (US 5,050,344).
Regarding claim 1, Skeem discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member connected by a vertical support (See at least Figure 1, shown but not explicitly labeled, considered at least top and bottom tubular supports of element 1, connected by vertical tubular hinge support); a locking assembly (Figure 1, considered at least elements 16-19) associated with the first hollow member (Examiner notes that all elements of the assembly are considered to be “associated” with each other); an upper mounting assembly (Figure 1, considered at least elements 3, 4, 7-9, and 13-15) operatively connected to the locking assembly and adapted to permit the gate to move to an open position upon activation of the locking assembly, and to automatically move the gate to a closed locked position upon release of the locking assembly.  
Regarding claim 2, Skeem discloses wherein the locking assembly has a spring pin (Figure 1, element 19, column 3, lines 30-36, “one end of the lever arm 17 is pivotally attached to the end of the air cylinder 16, and the other end of the lever arm 17 is attached to a cable 18 or other linkage which links the lever arm 17 to a spring-loaded latch pin 19”) connected to a linkage rod (Figure 1, element 17) with a locking tip at one end (Figure 1, considered locking tip of element 19).  
Regarding claim 3, Skeem discloses wherein the upper mounting assembly has a mounting plate (Figure 1, considered either element 3 or structural elements (not explicitly labeled) mounting element 13 to element 2, shown best in Figure 2), a mounting shaft (Figure 1, elements 15-16), and a guide tube (Figure 1, element 13) rotatably connected to the mounting shaft (See Figures 1 and 2, elements 15-16 and 13 are “rotatably connected”).  
Regarding claim 4, Skeem discloses wherein the upper mounting assembly has a guide tube (Figure 1, element 13) having a vertical section and a horizontal section (Examiner notes that element 13 is a three-dimensional “tube”, and therefore includes both of “a vertical section” and “a horizontal section”).  
Regarding claim 8, Skeem discloses wherein the upper mounting assembly has a mounting shaft (Figure 1, element 7) with a pair of outwardly extending projections (Figure 1, elements 8 and 9) that align with slots in a guide tube (Figure 1, considered mounting holes in element 1).  
Regarding claim 10, Skeem discloses a bottom mounting assembly (Figure 1, considered elements 5-6 and 10-12) connected to the second hollow member.  
Regarding claim 12, Skeem discloses an extension (Figure 1, locking assembly including element 19) connected to an end of the gate opposite the mounting assembly.  
Regarding claim 13, Skeem discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member connected by a vertical support (See at least Figure 1, shown but not explicitly labeled, considered at least top and bottom tubular supports of element 1, connected by vertical tubular hinge support); a locking assembly (Figure 1, considered at least elements 16-19) associated with the first hollow member (Examiner notes that all elements of the assembly are considered to be “associated” with each other); a plurality of mounting guides (Figure 1, considered elements 3, 4, 7-9, and elements 13-15, and elements 5-6, 10-12) attached to the gate and adapted to permit the gate to move to an open position upon activation of the locking mechanism, and to automatically move the gate to a closed locked position upon release of the locking assembly (Figure 1, considered combination of at least elements 3-15. See at least column 2, lines 65-68 and column 3, lines 1-26).  
Regarding claim 15, Skeem discloses wherein a middle mounting guide (Figure 1, considered at least element 13) has a bore (Figure 1, element 14) with an angled cam surface adapted to receive a cam (Figure 1, considered at least element 15) attached to a mounting shaft (Figure 1, considered shaft connecting elements 15 and 16 to element 1).  
Regarding claim 16, Skeem discloses wherein the locking assembly interacts with at least one of the plurality of mounting guides to lock the gate in a closed position (Figures 1-2, element 16 is considered to be part of the locking assembly and element 16 interacts with at least elements 13 and 7).




Claims 1 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng (US 2003/0009945).
Regarding claim 1, Cheng discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member connected by a vertical support (Figures 1, and 5, considered top and bottom horizontal tubular sections connected by vertical section of element 40); a locking assembly (Figure 1, element 41) associated with the first hollow member; an upper mounting assembly (Figure 3, considered combination of at least elements 20, 30, 11, 33) operatively connected to the locking assembly (Examiner notes that the locking assembly and upper mounting assembly are considered to be “operatively connected”) and adapted to permit the gate to move to an open position upon activation of the locking assembly, and to automatically move the gate to a closed locked position upon release of the locking assembly (See at least paragraphs [0024-0025]).  
Regarding claim 13, Cheng discloses a self-locking gate assembly, comprising: a gate having a first hollow member and a second hollow member connected by a vertical support (Figures 1, and 5, considered top and bottom horizontal tubular sections connected by vertical section of element 40); a locking assembly (Figure 1, element 41) associated with the first hollow member; a plurality of mounting guides (Figure 3, elements 20 and 30 are each considered to function as guides that cooperate to “automatically move the gate to a closed locked position upon release of the locking assembly”) attached to the gate and adapted to permit the gate to move to an open position upon activation of the locking mechanism, and to automatically move the gate to a closed locked position upon release of the locking assembly.  
Allowable Subject Matter
Claims 5, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As best understood, Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Additionally, as best understood, if rewritten to also include the subject matter of claim 4, Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634